Title: To John Adams from United States House of Representatives, 28 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 28, 1790
				
				The House of Representatives have agreed to all the amendments of the Senate to the bill, entitled “An act to provide more effectually for the collection of the duties imposed by law on goods, wares, and merchandise, imported into the United States, and on the tonnage of ships or vessels.”They have passed the bill, entitled “An act for the relief of disabled soldiers and seamen, lately in the service of the United States, and of certain other persons;” the bill, entitled “An act for the relief of John Stewart and John Davidson;” and the resolution “for allowing to Francis Mentges certain extra expenses, incurred in the public service;” in which bills and resolution they desire the concurrence of the Senate.
				
					
				
				
			